Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (U.S. 2018/0238167A1).
Regarding claim 1, Ravi et al. disclose a method of identifying hydrocarbon production information (refer to abstract and para 0002-0003, 0032, and 0033-0034), comprising:  5detecting (see fig. 4, stage 401), in a first hydrocarbon management environment (the environment can be a region or section of annulus 126 with reference materials 128, 140, 142, see fig. 1C and para 0039 or the type of materials in the annulus 126), a first audio signal (para 0032 and 0039: acoustic noise generated by materials 128, 140, 142 and detected by sensor 138); identifying a characteristic acoustic fingerprint of the first audio signal (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified); storing (408, fig. 4), in a memory (para 0039: may be stored in a memory such as the memory shown in fig. 6), the characteristic acoustic fingerprint of the first audio signal and identifying information associated with the first audio signal (refer to para 0039); 
Detecting (see fig. 4, stage 403), in a second hydrocarbon management environment (the environment can be a different region or section of annulus 126 with reference materials or the type of reference materials characterized in the annulus during the life of the well, refer to para 0040), a second audio signal (para 0032 and 0040: acoustic noise generated by materials in the annulus and detected by sensor 138); 10identifying a characteristic acoustic fingerprint of the second audio signal (para 0040 and 0041: at steps 412 and 414, acoustic response of the materials is identified); 
determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal (see steps 416, 420, and 424 in fig. 4 and refer to para 0041); 
if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, assigning the identifying information 15associated with the first audio signal to the second audio signal (para 0041; if the acoustic response matches the acoustic profile, the annular material is identified as the first reference material); and 
issuing a notification (fig. 6 and para 0055 and 0060: the information is sent to display devices 760, where it is displayed to a user on a monitor or other types of display devices, wherein the information can be any form of sensory feedback such as visual or auditory) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to paras para 0041-0043, 0054, and 0060).  
Regarding claim 2, Ravi et al. disclose wherein the identifying information comprises at least one of: 2025a type of a fluid surrounding, flowing through, or otherwise interacting with the equipment (reference materials 128, 140, 142 is a drilling fluid, a spacer fluid, and/or a cement slurry interacting with the casing 120 and the wellbore, see figs. 1A, 1C) and a flow rate of the fluid (refer to para 0039).  
Regarding claim 3, Ravi et al. disclose wherein the characteristic acoustic fingerprint of the first audio signal is derived from at least a frequency of the first audio signal (para 0040: the analysis may include frequency content analysis)- 23 -2019EM195-US.  
10 Regarding claim 5, Ravi et al. disclose wherein first audio signal is one of a plurality of audio signals (audio signal from the plurality of reference materials 128, 140, 142, see fig. 1C and para 0039), and further comprising: storing (408, fig. 4), in a memory (para 0039: may be stored in a memory), a characteristic acoustic fingerprint of each of the plurality of audio signals (refer to para 0039), and identifying information associated of each of the plurality of audio signals (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified); 15wherein the determining step further comprises determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of any of the plurality of audio signals (refer to paragraphs 0041-0043); and 
wherein the assigning step further comprises assigning the identifying information associated with one of the plurality of audio signals to the second audio signal if the 20characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of said one of the plurality of audio signals (see fig. 4 and refer to para 0040-0043).  
Regarding claim 6, Ravi et al. disclose storing (see step 408 in fig. 4), in the memory (refer to para 0039), the first audio signal with its characteristic acoustic fingerprint 25and the assigned identifying information (the data comprising the acoustic noise, acoustic profile, and identifying information such as flow rate, density, viscosity are stored in the memory 408 which is used at the comparison step 416).  
Regarding claim 7, Ravi et al. disclose storing, in the memory (fig. 4, 408), at least one of the first audio signal and the second audio signal (see fig. 4. Also refer to fig. 6 and para 0052-0053: the storage device 730 and memory 720 store the acoustic noise/audio signals).  
30 Regarding claim 8, Ravi et al. disclose wherein the step of issuing a notification comprises: transmitting a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060: visual and/or auditory feedback) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to para 0041, 0053-0054, 0060), wherein the message includes at least one of - 24 -2019EM195-US at least part of the identifying information associated with the first characteristic acoustic fingerprint (refer to para 0041), a graphical display of at least one of the first and second audio signals, a graphical display of at least one of the first and second characteristic acoustic 5fingerprints (see fig. 2 and refer to para 0035). 
Regarding claim 11, Ravi et al. disclose wherein the second hydrocarbon management environment is the same as the first hydrocarbon management environment (figs. 1A, 1C; the same annulus 126).  
Regarding claim 12, Ravi et al. disclose wherein at least one of the first and second hydrocarbon management environments is a hydrocarbon drilling well pad (drilling site 100).  
Regarding claim 13, Ravi et al. disclose a computer system (700, see fig. 6 and refer to para 0052-0053), comprising:  30a non-transitory, computer-readable medium (720); and a processor (710) in communication with the non-transitory, computer-readable medium (see fig. 6), the processor (710) programmed to perform instructions stored on the non-transitory, computer-readable medium (720; para 0053) to identify hydrocarbon production information (refer to para 0052: the computer system is used for determining a type of annular material by processing data received from sensors 138)  by- 25 -2019EM195-US identifying a characteristic acoustic fingerprint (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified) of a first audio signal (para 0032 and 0039: acoustic noise generated by materials 128, 140, 142 and detected by sensor 138) detected (see fig. 4, stage 401) in a first hydrocarbon management environment (the environment can be a region or section of annulus 126 with reference materials 128, 140, 142, see fig. 1C and para 0039 or the type of materials in the annulus 126); storing (408, fig. 4), in the non-transitory, computer-readable medium (720), the characteristic acoustic fingerprint of the first audio signal and identifying information associated with the first 5audio signal (refer to para 0039 and 0052-0053); 
identifying a characteristic acoustic fingerprint (para 0040 and 0041: at steps 412 and 414, acoustic response of the materials is identified) of a second audio signal (para 0032 and 0040: acoustic noise generated by materials in the annulus and detected by sensor 138) detected in a second hydrocarbon management environment (the environment can be a different region or section of annulus 126 with reference materials or the type of reference materials characterized in the annulus during the life of the well, refer to para 0040); 
determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal (see steps 416, 420, and 424 in fig. 4 and refer to para 0041);  
10if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, assigning the identifying information associated with the first audio signal to the second audio signal (para 0041; if the acoustic response matches the acoustic profile, the annular material is identified as the first reference material); and 
issuing a notification (fig. 6 and para 0055 and 0060: the information is sent to display devices 760, where it is displayed to a user on a monitor or other types of display devices, wherein the information can be any form of sensory feedback such as visual or auditory) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to paras 0041-0043, 0054, and 0060).  
Regarding claim 14, Ravi et al. disclose wherein the identifying information stored on the non-transitory, computer-readable medium comprises at least one of a type of a fluid surrounding, flowing through, or otherwise interacting with the equipment (reference materials 128, 140, 142 is a drilling fluid, a spacer fluid, and/or a cement slurry interacting with the casing 120 and the wellbore, see figs. 1A, 1C) and a flow rate of the fluid (refer to para 0039).  
Regarding claim 15, Ravi et al. disclose wherein the characteristic acoustic fingerprint of the 30first audio signal is derived from at least one of a frequency of the first audio signal (para 0040: the analysis may include frequency content analysis)- 23 -2019EM195-US.  
10 Regarding claim 17, Ravi et al. disclose wherein first audio signal is one of a plurality of audio signals (audio signal from the plurality of reference materials 128, 140, 142, see fig. 1C and para 0039), and further comprising instructions to: store, in the non-transitory, computer-readable medium (408 in fig. 4 or 720 in fig. 6), a characteristic acoustic fingerprint of each of the plurality of audio signals (refer to para 0039), and identifying information associated of each of the plurality of audio signals (para 0039: at step 406, acoustic profile, such as a flow rate, density, viscosity, or phase of the materials is identified);  15determine whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of any of the plurality of audio signals (refer to paragraphs 0041-0043); and assign the identifying information associated with one of the plurality of audio signals to the second audio signal if the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of said one of the plurality of audio signals (refer to paragraphs 0041-0043).  
Regarding claim 18, Ravi et al. disclose instructions to store, in the non- transitory, computer-readable medium, the first audio signal with its characteristic acoustic fingerprint and the assigned identifying information (the data comprising the acoustic noise, acoustic profile, and identifying information such as flow rate, density, viscosity are stored in the memory 408 which is used at the comparison step 416).  
25 Regarding claim 19, Ravi et al. disclose instructions to store, in the non- transitory, computer-readable medium (720), at least one of the first audio signal and the second audio signal see fig. 4. Also refer to fig. 6 and para 0052-0053: the storage device 730 and memory 720 store the acoustic noise/audio signals).  
Regarding claim 20, Ravi et al. disclose the instructions for issuing a notification 30comprise instructions to: transmit a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060: visual and/or auditory feedback) regarding the matching of the characteristic acoustic fingerprints of the first and second audio signals (refer to para 0041 and 0053-0054), wherein the message includes at least one of - 27 -2019EM195-US at least part of the identifying information associated with the first characteristic acoustic fingerprint (refer to para 0041), a graphical display of at least one of the first and second audio signals, and a graphical display of at least one of the first and second characteristic acoustic 5fingerprints (see fig. 2 and refer to para 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1) alone.
Regarding claim 9, Ravi et al. disclose wherein the step of issuing a notification comprises: transmitting a message to a device (428 in fig. 4 and/or 760 in fig. 6; para 0060: visual and/or auditory feedback) regarding the matching of the characteristic acoustic 10fingerprints of the first and second audio signals (refer to para 0041 and 0053-0054), wherein additional surveillance is conducted of the second hydrocarbon 15production environment (fig. 4: at step 430, if the comparison is no, additional surveillance is conducted and acoustic noise of the second hydrocarbon 15production environment recorded during a next time window).  
However, Ravi et al. is silent to the notification including the message of additional surveillance to be conducted. 
Since Ravi et al. teach sensing visual and auditory messages to display devices (760, see fig. 6 and para 0054 and 0060), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi et al. at step 430 of fig. 4, to notify/send a message in the form or a visual or auditory notification to a user via display devices 760 of additional surveillance to be conducted during a next time window if the comparison does not match as see in fig. 4).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1), in view of Chen et al. (U.S. 10641091B2). 
Regarding claim 10, Ravi et al. teach all the features of this claim as applied to claim 1 above; however, Ravi et al. fail to teach determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal using Euclidean distance metric.
Chen et al. teach a system and method of fluid classification, wherein measurements obtained from downhole sensors are used to identify fluid types in the wellbore. A Euclidean distance may be used to measured the degree of similarity between objects for each fluid types and dissimilarity between the fluid types (refer to abstract and col. 10 lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ravi et al. to include determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal using Euclidean distance metric so as to measure the degree of similarity between the fluid types/reference materials and dissimilarity between the fluid types/reference materials, as taught by Chen (refer to abstract and col. 10 lines 12-16).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (U.S. 2018/0238167A1), in view of Lemaranko et al. (EP3179277A1).
Regarding claims 4 and 16, Ravi et al. teach all the features of this claim as applied to claims 1 and 13 above; however, Ravi et al. fail to teach normalizing the characteristic acoustic fingerprint of the first audio signal before storing 5the characteristic acoustic fingerprint of the first audio signal; and normalizing the characteristic acoustic fingerprint of the second audio signal before determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal.  
Lemaranko et al. teach a method of investigating annulus material in a well comprising obtaining an acoustic waveform (92, fig. 5), normalizing the acoustic waveform (92) to result in a normalized waveform (96) having a clear resonance notch, and matching a reference acoustic waveform (100) with the normalized acoustic waveform (96; refer to para 0013).
It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Ravi and Lemaranko et al. before him or her to have modified the method of Ravi et al. to normalize the characteristic acoustic fingerprint of the first audio signal before storing 5the characteristic acoustic fingerprint of the first audio signal; and normalizing the characteristic acoustic fingerprint of the second audio signal before determining whether the characteristic acoustic fingerprint of the second audio signal matches the characteristic acoustic fingerprint of the first audio signal, to increase accuracy of the data matching step by minimizing duplicate data or redundancy in the data thereby decreasing chances of irregularities. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672